Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 4/14/2021, and is a Final Office Action. Claims 1, 5-6, 10, 14-15, 19, 21-23 are pending in the application. 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 10, 14-15, 19, 21-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include receiving a first user web request for one or more web page displaying web content (first and second specific regions) on a first web page on, determining first electronic content to be displayed in an entirety of the second specific region, receiving first user input corresponding to user opt-in preferences for receiving desired content related to interest topic(s), based 
generating a first datagram for displaying the first selection of the desired content and the first non-intrusive content, sending first instructions to the first user device for displaying the first datagram in the second specific region of the first display, monitoring first webpage interaction of the first user based on the first user unique identifier, receiving a first indication that the first user interacted with the first datagram, based on the first user interaction with the first datagram sending second instructions to the first user device for displaying a first source webpage to the first user. The Applicant’s Specification (as well as Application Title) provide further describe the context of the claimed invention –i.e. the claimed invention pertains to the advertising realm: “systems and methods for providing non-intrusive advertising content”, “the present disclosure relates to systems and methods for providing non-intrusive advertising content to users…by embedding non-intrusive advertising along with desired content based on receipt of a user preference”, “Embodiments of the current disclosure involve providing advertising content in a non-intrusive manner that allows for positive user interaction with the advertising content, thereby preserving and growing a sustainable user base.”
	This judicial exception is not integrated into a practical application. The additional elements of server/processor/user device represent generic computing elements. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.

Independent claims 10, 19 are directed to a system and computer-readable medium, respectively, for performing the method of claim 1, and recite the same abstract idea as claim 1. The claims perform the method of claim 1 using only generic and conventional components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.  
Dependent claims 5-6, 14-15, 21-23 further narrow the abstract ideas of the independent claims themselves. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.  





 The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 5-6, 10, 14-15, 19, 21-23.


Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:
				
				Step One rationale: Claims, when read as a whole, and in light of the written description, are directed to an improved technological process for providing customized, non-intrusive advertising content to user devices over an electronic network.
				Applicant notes the Specification, paras 22 and 24
	In response, Examiner respectfully disagrees that the claimed invention is directed to an improved technological process. Examiner notes that the claimed invention recites a judicial exception – i.e. commercial activities, which include advertising activities/behaviors and business relations-, and the judicial exception is not integrated into a practical application. The additional elements of the claimed invention do not reflect an improvement to other technology/technical field or to the functioning of the computing device itself, they do not implement the judicial exception with or in conjunction with a particular machine that is integral to the claim, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.	Examiner notes that providing advertising content along with online content represents a business practice/goal, not another technology or technical field; therefore, improving this process pertains to a business practice optimization, not to an improvement to another technology/technical field. The only mention of an “improvement” in the Applicant’s Specification 

				Claimed invention is similar to McRo, and therefore is directed to patent-eligible subject matter
In response, the Examiner respectfully disagrees. The instant claimed invention and McRO have different claim sets and different fact patterns, and therefore the two are not analogous. Furthermore, in McRO the Courts concluded that the claimed invention was not directed to an abstract idea under prong one of Alice. The Court concluded the subject claims did not recite an abstract idea because the computer animation improved the prior art through the use of rules, rather than artists, to set morph weights and transitions between phonemes. Id. at 1308.  Thus, the claimed invention in McRO allowed for computer performance of animation steps that previously had to be performed by human animators. Id. at 1313. Notably, the Court in McRO determined that the process required by the claims was not a process previously used by human animators. Id. at 1314.      Therefore, the claims in McRO used "limited rules in a process specifically designed to achieve an improved technological result" over "existing, manual 3-D animation techniques." Id. at 1316.
                    Contrary to McRO, the instant claimed invention is directed towards an abstract idea - see the detailed 35 USC 101 analysis above- and the claims do not recite a computer-automated process that uses rules for animators unlike those previously employed by humans or a similar type of supra).
			


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kambiz Abdi can be reached on (571) 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
4/17/2021